Title: From Benjamin Franklin to Ingenhousz, 24 December 1783
From: Franklin, Benjamin
To: Ingenhousz, Jan


          
            
              My dear Friend,
              Passy Dec. 24, 1783
            
            I am greatly indebted to you for Letters. I shall write largely to you soon. With this I send you some American Papers, more Letters to Sir Jos. Banks, A Letter to Mr Nairne on Thermometers, & some Catalogues of Seeds.— I have sent the Order to America for Seeds which your Friend desired, but I fear the Vessel I sent it by is lost, not being arriv’d the 6th of last Month: Luckily I have a Copy which shall send by a Packet that sails the 29th. Do what you please with my Papers, and among the rest that of the Wethercock. I am hearty & well, except a Stone in my Bladder, which however does not yet give me much Pain.

With the greatest & most sincere Esteem, I am ever, my dear Friend, Yours most affectionately
            
              B Franklin
            
          
          
            Is there any dependance on dissolving Remedies for the Stone? Had I not better content myself with some Regimen that may prevent its growing?
          
        